Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-21-00366-CV

                                     Vonda L. COLLIER,
                                          Appellant

                                               v.

                                     Hayward COLLIER,
                                         Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2020CV04756
                          Honorable J. Frank Davis, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. It is ORDERED that no costs shall be assessed against appellant in
relation to this appeal because she qualifies as indigent under Texas Rule of Appellate Procedure
20.

       SIGNED March 9, 2022.


                                                _________________________________
                                                Rebeca C. Martinez, Chief Justice